ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1992-09-11_JUD_01_ME_04_FR.txt. OPINION DISSIDENTE DE M. ODA

[Traduction]

I.

IT.

Ill.

IV.

VI.

TABLE DES MATIÈRES

INTRODUCTION. DÉSACCORD CONCERNANT LA SITUATION JURIDIQUE
DES ESPACES MARITIMES DU GOLFE DE FONSECA

LES CONCEPTS JURIDIQUES DE « BAIE» OU «BAIE HISTORIQUE» EN
DROIT DE LA MER

1. Le statut juridique d’une baie vers le début du XX® siècle
2. Le concept de baie pendant tout le processus de codification
du droit de la mer

i) La conférence de codification convoquée en 1930 sous
les auspices de la Société des Nations
ii) Les conférerices des Nations Unies sur le droit de la mer

3. Le concept contemporain de baie ou de baie historique: ses
eaux ont le statut juridique d’eaux intérieures d’un seul Etat
riverain

C’EST A TORT QUE L’ARRET DE 1917 DE LA COUR DE JUSTICE
CENTRAMERICAINE ET LE PRESENT ARRET APPLIQUENT L’EXPRESSION
« BAIE HISTORIQUE» AU GOLFE DE FONSECA

1. Impact de l’application erronée de Il’expression « baie histo-
rique » dans l’arrêt de 1917
2. Réexamen de l’arrêt de 1917

LE STATUT JURIDIQUE DES EAUX DU GOLFE DE FONSECA TEL QU’IL A
ETE INTERPRÉTÉ A TORT DANS L’ARRET DE 1917 ET DANS LE PRESENT
ARRÊT

LE STATUT JURIDIQUE RÉEL DES EAUX DU GOLFE DE FONSECA: LES
EAUX DU GOLFE DE l*ONSECA SE COMPOSENT DES MERS TERRITORIALES
DE CHACUN DES ETATS RIVERAINS

LES DROITS DU HONDURAS À L'INTÉRIEUR ET À L’EXTERIEUR DU
GOLFE DE FONSECA

i) A l’intérieur du golfe

ii) À l'extérieur du golfe

732

Paragraphes

385
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 733

I. INTRODUCTION: DÉSACCORD CONCERNANT LA SITUATION JURIDIQUE
DES ESPACES MARITIMES DU GOLFE DE FONSECA

1. Je regrette de ne pas pouvoir partager l’avis de la Chambre en ce qui
concerne la situation juridique des espaces maritimes à l’intérieur et à
l'extérieur du golfe de Fonseca. Mon désaccord résulte de la façon dont je
conçois le droit de la mer aussi bien contemporain que traditionnel,
conception qui me semble s’écarter beaucoup des vues qui sous-tendent le
présent arrêt.

2. La Chambre définit le golfe de Fonseca comme étant une «baie
historique » (arrêt, par. 432, 1). À mon avis, cependant, le golfe de Fonseca
n’est pas une «baie» au sens du droit de la mer, car le concept de « baie
dont plusieurs Etats sont riverains » auquel la Chambre a recours pour
qualifier le golfe n’existe pas en tant qu’institution juridique. Le golfe de
Fonseca ne relève pas non plus de la catégorie des « baies historiques », en
dépit de ce que présuppose la Chambre.

3. La décision de la Chambre concernant le statut juridique des eaux
du golfe, à savoir que

«[iles eaux du golfe … ont ... été … soumises à la souveraineté de la
République d’El Salvador, de la République du Honduras et de la
République du Nicaragua conjointement, et continuent de l’être ...
mais à l’exclusion d’une ceinture ... s'étendant sur une distance de
3 milles (1 lieue marine) à partir du littoral de chacun des trois Etats,
cette ceinture étant soumise à la souveraineté exclusive de |’ Etat rive-
rain...» (ibid.)

semble étre totalement dénuée de fondement. Je crois, au contraire, que
les eaux du golfe de Fonseca au large des cétes des trois Etats riverains,
El Salvador, le Honduras et le Nicaragua, constituent au regard des règles
générales du droit de la mer (c’est-à-dire du droit international lui-même)
la somme des mers territoriales distinctes de chacun des Etats.

4. En vertu des règles du droit de la mer, les eaux adjacentes aux côtes
des Etats constituent en principe la mer territoriale. Quelques côtes, qui
satisfont à certaines exigences géographiques pour ce qui est de la confi-
guration du littoral, forment en vertu desdites règles une «baie» dont les
eaux constituent des «eaux intérieures». Toutefois, il est essentiel de
noter que le concep: de «baie» ne dénote pas immédiatement le statut
juridique des eaux mais vise au premier chef à spécifier les circonstances
géographiques qui permettent de considérer ces eaux comme des «eaux
intérieures» et non comme une partie de la mer territoriale. La «baie
historique» — concept qui n’a vu le jour que vers la fin du XIX® siècle
parallèlement à l’idée nouvelle consistant à donner une signification juri-
dique spéciale à la notion de «baie » et terme employé seulement depuis le
début du XX® siècle — n'existe pas en tant que régime suis generis, C’est-
à-dire en tant que régime qui emporterait application de règles différentes
de celles s’appliquant à une «baie» normale. Les «baies historiques »
sont des configurations du littoral pouvant être assimilées à une baie (au

386
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 734

sens géographique) qui, du fait de leur plus grande largeur à l'ouverture
ou du fait qu’elles ne pénètrent pas dans les terres, ne pourraient normale-
ment pas, d’un point de vue juridique, être considérées comme des
baies mais qui, pour des raisons historiques, peuvent se voir accorder le
même statut juridique que les «baies». L'expression «baie historique »
n'implique nullement que le satut juridique des eaux en question soit
autre, en quoi que ce soit, que celui d’« eaux intérieures » de l’Etat rive-
rain, comme dans le cas d’une «baie» normale (au sens juridique). Au
sens du droit de la mer contemporain, les zones maritimes adjacentes aux
côtes des Etats font partie soit de la mer territoriale, soit des eaux inté-
rieures. Il ne peut pas y avoir d’autres catégories pour ces eaux situées au
large des côtes!.

5. Ace propos, je crains que la Chambre, dans sa définition du golfe de
Fonseca et du statut juridique de ses eaux, n’obscurcisse la façon dont le
droit de la mer doit réellement être interprété. Les concepts auxquels la
Chambre a recours pour qualifier le secteur que représente le golfe de
Fonseca ou le statut juridique de ses eaux? sont tous, à des degrés divers,
étrangers au droit de la mer tel qu’il a prévalu au cours du siècle dernier et
tel qu’il est aujourd’hui. Les préceptes traditionnels et actuels du droit de
la mer, tels que je les conçois, n’étayent donc pas les considérations avan-
cées par la Chambre, à l’aide desdites expressions, pour définir la situa-
tion juridique des espaces maritimes du golfe.

1 Je dois ajouter ici le concept naissant d’eaux archipélagiques, dont je remets le
commentaire à plus tard (voir paragraphe 43 de la présente opinion).

2 J'ai spécifiquement à l’esprit les expressions suivantes : «une baie historique dont
les eaux sont, en conséquence, des eaux historiques » (arrêt, par. 383), «ceinture mari-
time, dans une baie dont plusieurs Etats étaient riverains » (par. 392), «ceintures mari-
times de juridiction exclusive de 3 milles » (par. 393), «une baie historique qui constitue
une mer fermée entiérement située à l’intérieur du territoire d’un seul Etat » (par. 395),
«une baie fermée dont plusieurs Etats sont riverains » (ibid.), «une baie historique et
par conséquent une « mer fermée » (ibid.), «eaux historiques ... soumises à la souverai-
neté conjointe des trois Etats riverains» (par. 404), «baie historique qui baigne
plusieurs Etats » (par. 412), «ceintures maritimes littorales soumises à la souveraineté
unique de chacun [des trois riverains], mais avec des droits réciproques de passage inof-
fensif » (ibid.), «eaux intérieures soumises à un régime spécial et particulier, non seule-
ment de souveraineté ccnjointe mais de droits de passage» (ibid.), «eaux du golfe ...
soumises au condominium ou à la copropriété » {ibid.), «eaux intérieures en un sens
limité » (ibid.), «eaux intérieures ... soumises à certains droits de passage » (ibid.), «zone
de souveraineté conjointe [en 1917]» (par. 413), «ceinture de 3 milles de juridiction
exclusive et absolue appartenant à chacun des Etats le long de son littoral » {ibid.), «la
souveraineté conjointe dans la totalité des eaux » (par. 414), « ceinture maritime littorale
de juridiction exclusive cle 3 milles à l’intérieur du golfe » (par. 415), «les ceintures mari-
times littorales d’une lieue marine le long des côtes du golfe » (par. 416), «les ceintures
maritimes littorales à l’intérieur ... ne constituent ... pas une mer territoriale au sens du
droit moderne » (ibid.), « eaux intérieures de l’Etat côtier qui ne sont pas soumises à la
souveraineté conjointe, bien qu’elles restent sujettes … à des droits de passage inoffen-
sif» (par. 416), «un condominium des eaux du golfe » (par. 418), «ceintures maritimes
littorales exclusives ... l'mitées à une largeur de 3 milles» (ibid.), «eaux intérieures
soumises à une souveraineté unique exclusive » (ibid.}, « baie historique » {ibid.), «eaux
intérieures de [la] baie … soumises à une souveraineté conjointe des trois Etats » (ibid.),
«la situation juridique ... est celle de la souveraineté conjointe » (par. 420).

387

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 735

6. Pour expliquer pleinement mon opinion, il me faut commencer par
donner un aperçu assez détaillé du droit de la mer aussi bien traditionnel
que contemporain en rapport avec la présente affaire (deuxième partie
de cette opinion). Je montrerai alors pourquoi, à mon avis, l’arrêt rendu
en 1917 par la Cour de justice centraméricaine, sur lequel la Chambre
semble beaucoup s'appuyer, s’est sérieusement fourvoyé en appliquant
le concept de «baie historique» au golfe. Du fait de cet arrêt, le statut
du golfe de Fonseca a ensuite été mal interprété par certains auteurs et
même mal exposé dans des documents officiels de ’ Organisation des
Nations Unies (troisiéme partie ci-aprés). Je montrerai ensuite comment
c’est à tort qu’aussi bien l’arrêt de 1917 que le présent arrêt parviennent à
la conclusion, s'agissant du statut juridique des eaux du golfe, que les
ceintures de 3 milles peuvent être laissées à chaque Etat riverain tant que
le secteur central continue de faire l’objet d’un condominium ou d’un
régime de copropriété. Le présent arrêt, me semble-t-il, se trompe dans
son application du concept de condominium et dans son interprétation du
concept d’«eaux historiques» (quatrième partie). Puis j’exposerai le
statut juridique que je considère être réellement applicable au golfe de
Fonseca, c’est-à-dire le statut constituant la somme des eaux territoriales
distinctes des trois Etats riverains (cinquième partie). Enfin, j’étudierai la
question de savoir quels sont les droits que le Honduras, dont la mer terri-
toriale est embouteillée dans le golfe, peut revendiquer dans les espaces
maritimes à l’intérieur et à l'extérieur du golfe (sixième partie).

II. LES CONCEPTS JURIDIQUES DE « BAIE » OU (BAIE HISTORIQUE»
EN DROIT DE LA MER

1. Le statut juridique d'une baie vers le début du XX° siècle

7. Les régimes parallèles applicables à la haute mer, libre du contrôle
de tout Etat, et aux eaux qui relèvent de la souveraineté territoriale des
Etats côtiers — les eaux territoriales au sens traditionnel — remontent à
plusieurs siècles et ce n’est que tout récemment, lorsque les concepts de
plateau continental et de zone économique exclusive ont vu le jour, qu'ils
ont été mis en question. Le problème posé par la question de savoir
comment devaient être tracées les limites de ces deux régimes parallèles
soulevait, en tant que question préliminaire, celle de la largeur de la cein-
ture maritime côtière entourant ou longeant la terre. La règle de la portée
de canon, qui avait prévalu au XIX¢ siècle, était sur le point d’être rempla-
cée par des limites fixes, sous une forme ou une autre, lorsque le régime de
juridiction territoriale sur les eaux côtières s'étendant sur 1 lieue marine
de large est apparu au moment où la Grande-Bretagne a adopté, en 1878,
la loi intitulée Territorial Waters Jurisdiction Act (loi relative à la juri-
diction sur les eaux territoriales).

8. Le concept juridique de « baie» n’est apparu que dans le contexte de
cette évolution, en tant qu’exception au régime de la juridiction terri-
toriale de 1 lieue marine. Aucun problème n’était à prévoir dans le cas où

388
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 736

les terres se faisant face à l'embouchure d’une baie au sens géographique
étaient séparées par moins de 2 lieues marines (même lorsque le centre de
la baie se trouvait à plus de 1 lieue marine de l’une ou de l’autre côte), mais
il a été proposé que, même lorsque les terres étaient séparées par des
distances légèrement plus grandes, correspondant à la portée réelle d’un
canon à l’époque, l’ensemble des eaux d’une baïe puisse être soumis à la
juridiction territoriale d’un seul Etat riverain.

9. En 1894, l'Institut de droit international, sous la présidence de
Louis Renault et avec l’assistance de Thomas Barclay en qualité de
rapporteur, a adopté les règles ci-après :

« Pour les baies, la mer territoriale suit les sinuosités de la côte,
sauf qu’elle est mesurée à partir d’une ligne droite tirée en travers de
la baie dans la partie la plus rapprochée de l’ouverture vers la mer, où
l'écart entre les deux côtes de la baie est de douze milles marins de
largeur, à moins qu’un usage continu et séculaire n’ait consacré une
largeur plus grande.» (Règles sur la définition et le régime de la mer
territoriale, art. 3, Annuaire de l'Institut de droit international, XIII,
1894-1895, p. 329.)

L'année suivante, l'International Law Association (Thomas Barclay étant
alors secrétaire du comité spécial des eaux territoriales) a adopté la même
disposition, à cela près que la distance de 12 milles avait été remplacée par
une distance de 10 milles (International Law Association, Report of the
Seventeenth Conference, 1895, p. 109). Ces idées sont bien reflétées par
Oppenheim, qui a publié en 1905 la première édition de son célèbre traité
de droit international:

«{Golfes et baies soumis à la juridiction territoriale]

Il est généralement admis que les golfes et les baies qui sont
entourés par le territoire d’un seul et même Etat riverain et dont
l'entrée à partir de la mer est suffisamment étroite pour être dominée
par des batteries côtières installées d’un côté de l’entrée ou des deux
appartiennent au territoire de l'Etat riverain même si leur entrée a
plus de 2 lieues marines ou 6 milles de large.» (L. Oppenheim, Inter-
national Law, vol. I, 1€ éd., 1905, p. 246, par. 191.)

La régle des 10 milles a été confirmée dans la sentence rendue en 1910 par
la Cour permanente d’arbitrage dans l’affaire des Pécheries des cétes
septentrionales de l'Atlantique (Nations Unies, Receuil des sentences arbi-
trales (RSA), vol. XI, p. 167, 199). Ce que je veux dire, ce n’est pas que la
règle des 10 milles soit alors devenue une règle établie, mais plutôt que le
concept de baie était sur le point d’être considéré comme constituant une
exception à la mer territoriale de 1 lieue marine lorsque des configura-
tions spéciales de la côte formaient une baie au sens géographique.

10. En outre, il importe de noter que l’usage continu ou séculaire fait
par l'Etat riverain des eaux d’une baie au sens géographique a été consi-
déré comme un autre motif de déroger à la règle fondée sur la largeur
maximum de l'embouchure, de sorte que l’ensemble des eaux d’une baie

389

 
DIFFEREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 737

caractérisée par un tel usage puisse être placé, comme un tout, sous la
juridiction territoriale de |’ Etat en question. Une pratique nationale, selon
laquelle une juridiction territoriale avait été revendiquée sur certaines
baies pour le motif d’un usage continu ou séculaire, avait été signalée.
Dans le cas de la baie du Delaware, aux Etats-Unis (qui a 10 milles de
large à son entrée et 40 milles de long de son entrée à l’embouchure du
Delaware), Attorney-General Randolph avait considéré en 1793 (dans
l'affaire de la capture du navire britannique Grange par une frégate fran-
çaise) que la baie relevait de la juridiction des Etats-Unis, et le secrétaire
d’Etat Jefferson avait alors agi en conséquence. S’agissant de la baie de
Chesapeake (qui a 12 milles de large à son entrée), son statut avait été
analysé en 1885 par la Second Court of Commissioners of Alabama
Claims dans l’affaire de l’Alleganean — navire qui avait été coulé dans les
eaux de la baie par les forces de la Confédération — qui était parvenue ala
conclusion que cette baie relevait entièrement de la juridiction territoriale
des Etats-Unis. Dans l’affaire Regina v. Cunningham de 1859, le Chief
Justice Cockburn avait considéré que le secteur maritime se trouvant dans
le chenal de Bristol (qui, en son embouchure, a un peu plus de 10 milles de
large), où un matelot avait été blessé à bord du Gleaner, faisait partie du
comté de Glamorgan. Enfin, dans l’affaire The Direct United States Cable
Co. Ltd. v. The Anglo-American Telegraph Company, le conseil privé avait
reconnu en 1877 le bien-fondé des prétentions de la Grande-Bretagne sur la
baie de Conception, à Terre-Neuve (qui a 20 milles de large en son entrée).

11. Ces quatre affaires sont simplement des exemples de la pratique
selon laquelle des Etats avaient revendiqué des dérogations aux critères
géographiques de détermination d’une baie sur la base de l’autorité qu’ils
y avaient historiquement exercée. Ces exemples, parmi d’autres, de la
pratique nationale étaient signalés dans la plupart des principaux traités
de droit international qui existaient vers la fin du XIX® siècle. Je citerai
encore, à titre d'illustration, le passage suivant de l’édition de 1905 de
l'ouvrage précité d’Oppenheim:

«{Golfes et baies soumis à la juridiction territoriale]

Certains auteurs soutiennent que les golfes et les baies dont
l'entrée a plus de 10 milles, ou 3 lieues marines et un tiers, de large ne
peuvent pas appartenir au territoire de l'Etat riverain, et la pratique
de certains Etats est conforme à cette opinion. Mais la pratique
d’autres pays, approuvée par de nombreux auteurs, va au-delà de
cette limite. C’est ainsi que la Grande-Bretagne considère la baie de
Conception, à Terre-Neuve, comme faisant partie de son territoire,
alors même qu'elle pénètre dans les terres sur 40 milles et qu’elle a
une entrée de 15 milles de large. C’est ainsi également que les Etats-
Unis revendiquent la baie de Chesapeake et la baie du Delaware,
ainsi que d’autres échancrures ayant les mêmes caractéristiques,
comme faisant partie de leur territoire, alors même que nombre
d’auteurs européens s’opposent à cette prétention. » (Op. cit., vol. I,
1905, par. 191.)

390

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 738

Ces baies ont reçu l’appellation de «baies historiques », probablement
pour la première fois, dans la sentence arbitrale rendue en 1910 dans
l'affaire des Pécheries des côtes septentrionales de l'Atlantique (Nations
Unies, RSA, vol. XI, p. 197). Avant 1910, aucun document ou presque ne
contenait expression « baie historique».

12. Sauf dans le cas des baies comme celles qui sont énumérées ci-
dessus, la régle juridique applicable a une baie a été bien exprimée dans
Popinion adoptée par l’Institut de droit international en 1894, citée en
partie ci-dessus, selon laquelle «[pJour les baies, la mer territoriale suit les
sinuosités de la côte ». Il convient également de noter que, selon Oppen-
heim (1905):

«{Golfes et baies non soumis à la juridiction territoriale]

Les golfes et les baies entourés par le territoire d’un seul et même
Etat riverain et dont l’entrée est si large qu’ils ne peuvent pas être
dominés par des batteries côtières, de même que tous les golfes et
baies entourés par le territoire de plus d’un Etat riverain, pour étroite
que puisse être leur entrée, ne sont pas soumis à la juridiction territo-
riale. Hormis la ceinture marginale à l’intérieur des golfes et des
baies, leurs eaux font partie de la haute mer.» (Op. cit. par. 192.)

13. En conclusion, une baie au sens géographique qui était entourée
par le territoire de deux ou plusieurs Etats riverains ne pouvait pas, en tant
que zone spécifique, se voir accorder un statut spécial quelconque au
regard du droit de la mer, et les eaux à l’intérieur d’une telle baie consti-
tuaient par conséquent soit la ceinture maritime, c’est-a-dire la mer terri-
toriale, soit la haute mer. On ne peut guére trouver d’auteur, au début du
XX siècle, qui ait jarnais défendu l'existence d’une «baie dont plusieurs
Etats sont riverains », pour reprendre l’expression employée par la
Chambre. En outre, si une juridiction territoriale avait déjà été revendi-
quée sur une baie dont l'ouverture était plus large que la limite fixée (par
exemple 10 milles) pour des raisons d’usage séculaire ou des raisons histo-
riques, comme dans les exemples donnés ci-dessus, il est certain, en
revanche, qu’aucune revendication de ce type n’avait jamais été et n’aurait
pu étre formulée concernant une baie dont le littoral était divisé entre
deux ou plusieurs Etats.

2. Le concept de baie pendant tout le processus de codification
du droit de la mer

i) La conférence de codification convoquée en 1930 sous les auspices de la
Société des Nations

14. Ce que j'ai exposé ci-dessus se vérifie aussi si l’on analyse le proces-
sus de codification des dispositions pertinentes du droit de la mer qui a été
suivi lors de la conférence pour la codification du droit international
convoquée en 1930 par la Société des Nations, lors de laquelle la question
des eaux territoriales a été l’un des trois principaux thèmes de discussion.

391

 
DIFFÉRENC (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 739

Avant la conférence, les gouvernements avaient été priés de fournir des
informations sur différents points, dont le point IV: « Ligne de base pour
calculer l’étendue des eaux territoriales », et le point VIII: « Délimitation
des eaux intérieures et des eaux territoriales » (Conférence pour la codifi-
cation du droit international, Bases de discussion, vol. II, p. 35 et 61).

15. M. Walter Schiicking, rapporteur du comité d’experts pour la ques-
tion des «eaux territoriales », avait déjà, en 1927, élaboré un mémoran-
dum et un projet de convention (comité d’experts pour la codification
progressive du droit international, Rapport au Conseil de la Société des
Nations sur les questions qui semblent müûres pour une solution par voie
d'entente internationale, 1927, p. 29 et 39). Le texte du projet de conven-
tion, amendé par M. Schiicking à la lumière des discussions qui avaient eu
lieu au sein du comité d’experts et soumis au comité préparatoire en 1929,
prévoyait notamment ce qui suit:

« Article 4.
Baies.

Pour les baies qui sont environnées de terre d’un seul Etat, la mer
territoriale suit les sinuosités de la côte sauf qu’elle est mesurée a
partir d’une ligrie droite — en travers de la baie, dans la partie la plus
rapprochée de l'ouverture vers la mer, où l’écart entre les deux côtes
de la baie est de 10 milles marins! de largeur, 4 moins qu’un usage
continu et séculaire n’ait consacré une largeur plus grande. Les eaux
de ces baies sont assimilées a des eaux intérieures.

Pour les baies qui sont environnées de terres de deux ou plusieurs
Etats, la mer territoriale suit les sinuosités de la côte. » (Conférence
pour la codification du droit international, Bases de discussion,
vol. IE, p. 193.)

M. Schücking avait suggéré la distance de 10 milles pour l’entrée d’une
baie mais avait été disposé à admettre une exception en cas d’usage
continu et séculaire. Selon lui, le concept juridique de baie n’aurait été
applicable qu’aux baies dont un seul Etat était riverain. Le «droit de
passage inoffensif» (ibid., art. 7) n’aurait été garanti que dans les « mers
territoriales », et non dans une baie dont les eaux étaient «assimilées à des
eaux intérieures ».

16. En 1929, après avoir examiné les réponses et, sans doute, le projet
de convention élaboré par M. Schücking, le comité préparatoire de la
conférence a rédigé, à l’intention de la future conférence, des bases de
discussion qui se lisaient notamment comme suit:

1 Dans le projet initial de 1927, cette distance avait été fixée à 12 milles et non pas
10 milles.

392
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 740

« Limites des eaux territoriales

Base de discussion n° 7

Pour les baies dont un seul Etat est riverain, l'étendue des eaux
territoriales sera mesurée à partir d’une ligne droite tirée en travers
de l’ouverture de la baie; si l'ouverture de la baie excède 10 milles,
cette ligne sera tirée en travers de la baie dans la partie la plus rappro-

chée de l’entrée, au premier point où l’ouverture n’excédera pas
10 milles.

Base de discussion n° 8

L’étendue des eaux territoriales sera mesurée à partir d’une ligne
droite tirée en travers de l’ouverture de la baie, quelle que soit la
largeur de celle-ci, si, d’après l’usage, cette baie relève de la seule
autorité de l’Etat riverain; la preuve de cet usage incombe à cet Etat.

Base de discussion n° 9

Si deux ou plusieurs Etats sont riverains d’une baie ou d’un
estuaire dont l'ouverture n’excéde pas 10 milles, les eaux territoriales
de chaque Etat riverain se mesurent à partir de la laisse de basse mer
le long de la côte.

Base de discussion n° 18

La ligne de démarcation entre les eaux intérieures et les eaux terri-
toriales [maintenant appelées mer territoriale] est la ligne qui sert de
base pour la détermination des eaux territoriales devant les baies. »

(Conférence pour la codification du droit international, Bases de
discussion, p. 45 et 631.)

Les «eaux intérieures » auraient certainement été distinguées des «eaux
territoriales» en ce sens que le droit de passage inoffensif des navires
étrangers ne devait être garanti que dans ces dernières, comme le
prévoyait le projet:

« Passage des navires étrangers à travers les eaux territoriales
Base de discussion n° 19

L'Etat riverain doit reconnaître aux navires de commerce étran-
gers le droit de passage inoffensif dans ses eaux territoriales... »
(Ibid. p.71.)

17. Pendant la conférence, qui s’est tenue du 13 mars au 12 avril 1930,
quelques délégations ont soumis à la deuxième commission (eaux territo-

! Le texte des bases de discussion a été cité également dans les Actes de la conférence
pour la codification du droit international, vol. ITI, p. 179, et ce n’est que là que les titres
sont indiqués.

393

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 741

riales) des observations et amendements concernant ces bases de discus-
sion. Un rapport adopté par la deuxième commission le 10 avril 1930
(avec M. J. P. A. François comme rapporteur) faisait apparaître une
absence d’accord quant à la largeur de mer territoriale et signalait qu’il
serait impossible de conclure une convention sur la mer territoriale, essen-
tiellement pour cette raison!. Ce rapport se lisait en partie comme suit:

«Le manque d’un accord concernant l’étendue de la mer territo-
riale a eu encore plus d’influence sur la suite à donner au rapport de
la deuxième sous-commission. La relation entre les questions que
cette sous-commission avait à examiner et l'étendue de la mer territo-
riale est si étroite que l’absence de règles relatives à la largeur de la
zone a empêché la Commission de se prononcer, même à titre provi-
soire, sur les articles élaborés par cette sous-commission. Ces ar-
ticles, qui constituent quand même un matériel précieux pour la
continuation des études en cette matière, ont été également annexés
au présent rapport.» (Actes de la conférence pour la codification du
droit international, vol. III, p. 211.)

Les projets d’articles proposés par la deuxiéme sous-commission, qui,
bien que n’ayant pas été adoptés, avaient été joints au rapport de la
commission elle-mêrne, se lisaient notamment comme suit:

« Baies

Pour les baies dont un seul Etat est riverain, l’étendue des eaux
territoriales sera mesurée à partir d’une ligne droite tirée en travers
de l’ouverture de la baie; si l’ouverture de la baie excède dix milles,
cette ligne sera tirée en travers de la baie dans la partie la plus rappro-
chée de l’entrée, au premier point où l’ouverture n’excédera pas
dix milles. » (Ibid., vol. III, p. 217; voir également vol. I, p. 131.)

Parallèlement, les projets d'articles établis par la première sous-commis-
sion avaient été provisoirement approuvés par la commission. Il y était

1 Ce n’est que depuis la conférence de codification de 1930 que l’expression « mer
territoriale » (qui était alors souvent appelée «eaux territoriales ») a été utilisée unifor-
mément pour désigner la ceinture maritime littorale (voir le Rapport de la deuxième sous-
commission: mer territoriale (rapporteur: M. François), app. L art. 1, observations;
Actes, vol. I, p. 126; vol. III, p. 213). Le passage pertinent se lit comme suit:

«On a hésité entre le choix des expressions «eaux territoriales » et « mer territo-
riale ». En faveur du premier terme, qui était employé par le comité préparatoire,
militent l’usage plus général et l'emploi dans plusieurs conventions internatio-
nales. Toutefois, on ne saurait contester que ce terme est de nature à prêter — et
prête en effet — à des confusions du fait qu’on s’en sert aussi pour indiquer les eaux
intérieures, ou bien l’ensemble des eaux intérieures et des eaux «territoriales »,
dans le sens restreint: du mot. Pour ces raisons, on a donné la préférence à l’expres-
sion « mer territoriale. »

394
DIFFEREND) (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 742

dit que le «droit de passage inoffensif» serait garanti aux navires de
commerce étrangers dans une ceinture maritime appelée la «mer territo-
riale ».

18. Toutefois, les projets d’articles ne comportaient aucune disposi-
tion concernant les baies entourées par le territoire de deux ou plusieurs
Etats. Si, dans ces projets d'articles figurant dans le rapport de la commis-
sion, aucune règle ni aucun règlement n'était suggéré pour les baies
dont plusieurs Etats étaient riverains, c'était très certainement parce qu’il
tombait sous le sens que de telles situations devraient être soumises à la
règle générale selon laquelle la mer territoriale de chaque Etat riverain
était mesurée à partir du littoral de cet Etat. En outre, l’absence de réfé-
rence aux baies historiques dans ces projets d’articles était sans doute due
à la difficulté qu'il y avait à faire des généralisations sur la base d'éléments
historiques qui auraient pu justifier de donner le statut de baie à certaines
configurations côtières qui, autrement, n’auraient pas été considérées
comme des baies en. raison de la plus grande largeur de leur ouverture.
Bien que ce silence ne puisse certes pas être interprété comme signifiant
que le concept de «baie historique» ait été rejeté, il n’en demeure pas
moins qu’il n’a jamais été suggéré que ce concept fût applicable à une
«baie dont plusieurs Etats sont riverains ».

ii) Les conférences des Nations Unies sur le droit de la mer

19. Lorsque M. J. P. A. François, nommé rapporteur spécial de la
Commission du droit international de l'ONU pour les questions de la mer
territoriale et de la haute mer, a présenté en 1952 son premier rapport
concernant la mer territoriale, il a proposé d’adopter au sujet des baies
une disposition identique à celle qu’avait approuvée la conférence de
codification de 1939 (Annuaire de la Commission du droit international
(ACDI), 1952, IL, p. 34). Le deuxième rapport de M. François, en 1953,
allait dans le même sens (4CDI, 1953, I], p. 56). Dans son troisième
rapport, en 1954, M. François, après avoir tenu compte des suggestions
formulées par le groupe d’experts chargé d'étudier les aspects géographi-
ques et techniques de la mer territoriale, a présenté une proposition plus
détaillée qui, tout en conservant une largeur de 10 milles marins pour la
ligne de fermeture d’une baie, spécifiait que la superficie d’une baie ne
devait pas être inférieure à celle d’un demi-cercle ayant pour diamètre
cette ligne de fermeture (ACDI, 1954, II, p. 4). Le projet d’articles sur le
«Régime de la merterritoriale » élaboré par la Commission du droit inter-
national en 1955 contenait pour la première fois une définition détaillée
des «baies » et stipulait que l’ouverture d’une baie ne devrait pas avoir
plus de 25 milles de largeur, compte tenu de la tendance qui se manifestait
alors en faveur d’une mer territoriale de 12 milles (au lieu d’une limite de
3 milles), tandis que les eaux d’une baie dont un seul Etat était riverain
seraient considérées comme «eaux intérieures » (art. 7, par. 3 et 4; ACDI,
1955, IT, p. 36). Il était dit en outre que «la disposition prévue au para-
graphe 4 [concernant la règle des 25 milles] {ne devrait] pas s'appliquer à ce

395

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 743

qu'il est convenu d’appeler les baies «historiques». » (art. 7, par. 5). Il
convient d’ajouter que le projet d'articles sur le « Régime de la haute mer»
élaboré en 1955 prévoyait qu’indépendamment de la haute mer il n’y
aurait que la mer territoriale ou les eaux intérieures d’un Etat (art. 1;
ACDI, 1955, I, p. 21). Les «articles concernant le droit de la mer» publiés
en 1956 suivaient le texte de 1955 (en combinant les deux séries de projet
d’articles), à cela près que la largeur de l’ouverture d’une baie — au sens
juridique — avait été ramenée à 15 milles (art. 7, par. 3; ACDI, 1956, Il,
p. 268), car l’on s'était rendu compte que la présomption d’une limite de
12 milles pour la mer territoriale serait alors difficile à maintenir. Tel a été
le texte du projet qui a servi de base de discussion lors de la première
conférence des Nations Unies sur le droit de la mer.

20. A la première conférence des Nations Unies sur le droit de la mer,
en 1958, il a été décidé, sur la base d’une recommandation figurant dans
une proposition conjointe présentée par la Bulgarie, la Pologne et l'URSS
(A/CONF.13/C.1/L.103), de fixer à 24 milles la limite de l’ouverture
d’une baie, règle qui figure à l’article 7 de la convention de 1958 sur la mer
territoriale et la zone contiguë. Bien que la conférence n’ait pas arrêté les
limites de la mer territoriale, le mouvement en faveur d’une limite de
12 milles ne pouvait pas être ignoré et la largeur d’une baie à son ouverture
ne pouvait pas être fixée à une distance inférieure au double de cette
limite. Simultanément, une proposition du Japon tendant à définir
l'expression «baies historiques » comme s’appliquant

«aux baies sur lesquelles l’Etat riverain ou les Etats riverains exer-
cent effectivement des droits souverains de façon continue depuis
très longtemps, les autres Etats ayant explicitement ou implicitement
reconnu cette pratique » (A/CONF.13/C.1/L.104)

a été retirée en faveur d’une proposition de l'Inde et du Panama recom-
mandant « que la conférence renvoie la question à l’Assemblée générale
des Nations Unies en lui demandant de prendre des dispositions appro-
priées pour l’étude du régime juridique des eaux historiques, y compris
les baies historiques» (A/CONF.13/C.1/L.158/Rev.1), recommanda-
tion qui a été adoptée par la conférence dans une résolution relative au
« Régime des eaux historiques ! ». Les baies «historiques » n’ont donc pas
été définies en termes clairs dans la convention, laquelle dispose au para-
graphe 6 de l’article 7 (comme suggéré dans le projet de 1956 de la
Commission du droit international), que «[Ies dispositions qui précèdent
[concernant les baies] ne s’appliquent pas aux baies dites «histori-
ques»...» Une propcsition du Royaume-Uni tendant à insérer un nouveau

! En 1962, conformément à la résolution adoptée par la première conférence des
Nations Unies sur le droit de ta mer et à la résolution 1453 (XIV) adoptée par l’Assem-
blée générale en 1959, le Secrétariat de l'ONU a préparé une note sur le « Régime juridi-
que des eaux historiques, y compris les baies historiques » (A/CN.4/143; ACDI, 1962,
II, p. 1), qu’il n’est pas nécessaire de citer ici.

396

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 744

paragraphe prévoyant que les dispositions relatives aux baies ne concer-
naient «que les baies dont un seul Etat est riverain» (A/CONF.13/
C.1/L.62) a été adoptée par 28 voix contre 21 avec 20 abstentions, et est
devenue le paragraphe I de l’article 7 de la convention de 1958.

21. La question des «baies » a à peine été abordée lors de la troisième
conférence des Nations Unies sur le droit de la mer. La seule proposition
relative aux baies, soumise par la Colombie lors de la quatrième session de
la conférence, en 1976, stipulait que la règle des 24 milles ne serait « pas
applicable aux baies dites «historiques » ou baies dont les côtes appar-
tiennent à plus d’un Etat» (A/CONF.62/C.2/L.91). La Colombie avait
également proposé un autre article qui se lisait en partie comme suit:

«2. Une baie dont les côtes appartiennent à deux ou plusieurs
Etats et qui répond aux critères visés au paragraphe 1 du présent ar-
ticle [concernant la preuve de la possession exclusive des eaux de la
baie sur une base continue, paisible et pendant longtemps, et l’accep-
tation tacite de cette situation par les Etats tiers] n’est considérée
comme historique que lorsqu'il existe un accord à cet effet entre les
Etats riverains. » (Ibid)

Rien n’indique que cette proposition colombienne ait été discutée lors des
réunions de la conférence. Comme les discussions qui ont eu lieu lors de
cette session étaient toutes considérées comme des négociations offi-
cieuses et n’ont donc pas été consignées dans les comptes rendus, il n’y a
aucune raison de penser que la proposition en question n’a pas été discu-
tée; néanmoins, les textes successifs qui ont été élaborés par la conférence,
comme le texte de négociation composite officieux en 1977, sa première
revision en 1979, sa deuxième revision en 1980 et le projet de convention
en 1980 également, étaient tous identiques aux dispositions correspon-
dantes de la convention de 1958. Les dispositions de la convention des
Nations Unies sur le droit de la mer de 1982 relatives aux baies demeurent
virtuellement identiques à celles qui se trouvent dans la convention de
Genève de 1958, à cela près qu’elles «ne's’appliquent pas» — alors que
la convention de 1958 stipulait que la disposition correspondante «ne
s’appliquera pas» — «aux baies dites «historiques ».

|

3. Le concept contemporain de baie ou de baie historique: ses eaux
ont le statut juridique d’eaux intérieures d'un seul Etat riverain

22. Le droit de la mer contemporain est le suivant. La largeur de la mer
territoriale, sur laquelle la juridiction territoriale de ’Etat côtier s’étend
sur une distance de 12 milles !, est en principe mesurée à partir des lignes

|

TT |

! La règle des 12 milles est prévue dans la convention des Nations Unies de 1982
(art. 3), qui peut maintenant valablement être considérée comme ayant confirmé la
norme.

397
DIFFEREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 745

de base de la côte. Les lignes de base servant à mesurer la largeur de la mer
territoriale sont en principe les «lignes de base normales», c’est-à-dire
celles qui suivent de près la configuration de la côte. Toutefois, il peut
s’agir de «lignes de base droites » dans les cas exceptionnels des localités
«où la côte est profondément échancrée et découpée ou s’il existe un
chapelet d’îles le long de la côte, à proximité immédiate de celle-ci » ainsi
que de la « ligne de fermeture » d’une baie, telle que celle-ci est spécifique-
ment définie du point de vue de la largeur de son ouverture, de ses caracté-
ristiques et de la mesure dans laquelle l’échancrure pénètre dans les terres.
Les eaux situées en deçà des lignes de base droites servant à mesurer la
largeur de la mer territoriale «font partie des eaux intérieures » de l'Etat.
Ces principes sont clairement énoncés aux articles 3, 4, 7, 8 et 10 de la
convention des Nations Unies sur le droit de la mer de 1982, qui sont pres-
que identiques aux dispositions correspondantes de la convention de
Genève de 1958 sur la mer territoriale et la zone contigué et qui peuvent
légitimement être considérées comme exprimant aujourd’hui le droit
international coutumier. Les eaux situées à proximité immédiate des côtes
font donc partie soit de la mer territoriale, soit des eaux intérieures, qui
sont dans les deux cas incluses dans le territoire de l’Etat côtier mais
sujettes à certaines conditions (en particulier le droit de passage inoffensif
devant être accordé aux navires de commerce étrangers dans la mer terri-
toriale), mais ne peuvent constituer rien d’autre!.

23. Dans le cas d’une «baie», les eaux de celle-ci sont considérées
comme des «eaux intérieures » et la mer territoriale est mesurée à partir
de la ligne de fermeture de la baie, constituant en l’occurrence la ligne de
base. Il s’agit là d’un point qui est demeuré incontesté pendant tout le
développement du droit contemporain de la mer intervenu depuis la
conférence de codification de 1930. Et — je dois le répéter — s’il a subsisté
une incertitude quelconque à ce propos, elle ne porte que sur les types de
caractéristiques, géographiques ou historiques, qui peuvent constituer
des critères conduisant à considérer une configuration côtière spécifique
comme une « baie» et donc à incorporer ses eaux aux eaux intérieures de
l'Etat, dans lesquelles le droit de passage inoffensif n’est pas accordé.

24. On peut conclure que le résultat de cette étude du développement
du droit de la mer est simplement qu’il n’existait pas et qu’il n’existe
toujours pas (ou même qu'il ne peut pas exister) de concept juridique
comme celui de « baie dont plusieurs Etats sont riverains », dont les eaux
constitueraient des eaux intérieures. Il n’est pas surprenant qu’aucune
règle applicable à une telle baie dont plusieurs Etats sont riverains n’ait
jamais été avancée en droit international. Le concept même d’«eaux inté-
rieures» («internal waters»), qui n’est apparu (sous les termes «inland
waters » en anglais) que dans le contexte de la fixation de la limite des eaux

1 Nous ne devons pas perdre de vue non plus le nouveau concept d’eaux archipéla-
giques, lequel n’est peut-étre pas directement en rapport avec la présente affaire (voir
ci-dessus, note 1, p. 734).

398
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 746

territoriales (mer territoriale), implique, sur le plan normatif, que les eaux
en question se trouvent enfermées ou semi-enfermées dans les limites
d’une juridiction déterminée. Cet élément est absent ou disparaît lorsque
le littoral d’une baie au sens géographique est à tel point divisé entre
plusieurs Etats que les critères auxquels doit répondre une baie au sens
juridique ne peuvent être satisfaits et que la qualification de baie perd sa
raison d’être. C’est ce que confirme tacitement le fait que ni la convention
de 1958, ni la convention de 1982, ne contient une disposition quelconque
touchant {a délimitation ou la division des eaux intérieures; les eaux inté-
rieures d’un Etat ne peuvent jouxter les eaux intérieures d’un autre Etat.

25. Quelques dérogations aux critères géographiques qui doivent
normalement être remplis pour qu'il existe une baie (au sens juridique)
ont été justifiées pour des motifs historiques dans le cas de certaines
caractéristiques topographiques, et le droit de la mer contemporain
reconnaît le concept de « baie historique ». Les termes employés dans les
conventions de 1958 et de 1982, à savoir que les dispositions définissant
une baie (dont un seul Etat est riverain) ne s’appliqueront pas ou «ne
s’appliquent pas» aux «baies dites «historiques » (convention de 1982,
art. 10, par. 6), veulent dire que les critères géographiques qui servent à
définir une baie à des fins juridiques, comme la largeur de son ouverture
ou la profondeur de sa pénétration à l’intérieur des terres, ne sont pas, en
pareil cas, des conditions devant rigoureusement être remplies pour que
l’échancrure en question constitue une baie.

26. Je dois relever deux points. Premièrement, une baie dont les côtes
sont divisées entre deux ou plusieurs Etats ne peut pas être une baie au
sens juridique des conventions susmentionnées, c’est-à-dire ne peut
même pas appartenir à la catégorie juridique dont, en tout état cause, les
«baies historiques» ne relèvent pas!. Deuxièmement, les eaux d’une
«baie historique» ne sont rien d’autre que des «eaux intérieures ». I] me
faut rappeler qu'aux fins de la définition du statut des eaux situées au
large des côtes les seuls concepts disponibles en droit de la mer sont la
«mer territoriale» ou les «eaux intérieures » (si l’on fait abstraction du
nouveau concept d’eaux archipélagiques). Autrement dit, des concepts
comme «une baie historique dont les eaux sont, en conséquence, des eaux
historiques » (arrêt, par. 383), «une baie historique qui constitue une mer
fermée entièrement située à l’intérieur du territoire d’un seul Etat»
(par. 395), «une baie historique et par conséquent une «mer fermée »
(ibid.), «eaux historiques ... soumises à la souveraineté conjointe des trois
Etats riverains » (par. 404), «eaux intérieures soumises à un régime spécial

' Je dois ajouter à ce propos que certaines baies qualifiées de «baies historiques »
dans des traités classiques depuis le début du XX® siècle sont maintenant considérées
comme des «baies » normales par suite de l’élargissement du critère de distance auquel
doit satisfaire la ligne de fermeture d’une baie, distance qui, initialement assez modeste
(par exemple 10 milles) dans la convention de 1958 sur la mer territoriale et la zone
contiguë, a été portée à 24 milles dans la convention de 1982 (voir le paragraphe 43
ci-après).

399

 
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 747

et particulier, non seulement de souveraineté conjointe mais de droits de
passage » (par. 412), «eaux du golfe ... soumises au condominium ou à la
copropriété» (ibid_), «eaux intérieures en un sens limité» (ibid.), «eaux
intérieures … soumises à certains droits de passage» (ibid.), «zone de
souveraineté conjointe [en 1917]» (par. 413), «la souveraineté conjointe
dans la totalité des eaux» (par. 414), «un condominium des eaux du
golfe » (par. 418), «eaux intérieures de [la] baie ... soumises à une souverai-
neté conjointe des trois Etats » (ibid.), «la situation juridique est … celle de
la souveraineté conjointe » (par. 420), «eaux ... appart[enant] conjointe-
ment aux trois Etats » (par. 432, 1) — tous concepts dont le présent arrêt
donne à entendre qu’ils définissent le statut juridique des eaux du golfe —
ne correspondent aucunement à ce statut.

III. C’EST À TORT QUE L’ARRET DE 1917 DE LA COUR DE JUSTICE
CENTRAMERICAINE ET LE PRÉSENT ARRÊT APPLIQUENT L’EXPRESSION
« BAIE HISTORIQUE » AU GOLFE DE FONSECA

1. Impact de l'application erronée de l'expression « baie historique »
dans l'arrêt de 1917

27. Dans l’arrêt rendu en 1917 par la Cour de justice centraméricaine,
le golfe de Fonseca est apparu pour la première fois sur la scène juridique
paré de la qualification de «baie historique possédant les caractéristiques
d’une mer fermée ». Ce n’est que lors du prononcé de cet arrêt que le golfe
de Fonseca a commencé à être mentionné dans des traités de droit interna-
tional. Avant 1917, il n’y avait guère d’internationalistes qui pensaient que
le golfe de Fonseca, entouré par trois Etats, était devenu une baie (au
sens juridique), que ce soit ordinaire ou historique, et pouvait donc pré-
tendre 4 un quelconque statut juridique spécial. (On ne trouvait aucune
mention du golfe de Fonseca méme dans les huit volumes du Digest of
International Law publié par Moore en 1906 ou dans The Sovereignty of
the Sea, ouvrage classique de Fulton, en 1911.) Même l'expression «baie
historique» elle-mérne ne semble jamais avoir été employée dans une
décision judiciaire ou un ouvrage avant 1917, sauf dans la sentence
rendue en 1910 par la Cour permanente d’arbitrage dans l'affaire des
Pécheries des côtes septentrionales de l'Atlantique, dans laquelle la Cour
avait

«reconnu que les conventions et les usages établis peuvent être consi-
dérés comme le fondement de la revendication d’une juridiction
territoriale sur les baïes [baies dont un seul Etat était riverain, y
compris la baie du Delaware et d’autres baies] qui, pour ce motif,
pourraient être qualifiées de baies historiques» (Nations Unies,
RSA, vol. XI, p. 197).

Le golfe de Fonseca, baie entourée par le territoire de trois Etats côtiers,

400
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 748

n’était certainement pas au premier plan des préoccupations des membres
de la Cour permanente d’arbitrage en 1910.

28. En revanche, presque tous les auteurs qui se sont occupés du droit
de la mer après 1917 ont, à l’unisson, repris le concept de « baie histo-
rique » employé dans l’arrêt de 1917 uniquement pour définir le golfe de
Fonseca, comme, il est vrai, le remarque le présent arrêt (voir par. 383
et 394). Force est toutefois d’admettre que les auteurs des traités en ques-
tion ont simplement donné l’appellation «baie historique» au golfe de
Fonseca, en tant que situation unique dans laquelle le littoral appartient à
deux ou plusieurs Etats, uniquement pour le motif que la Cour de justice
centraméricaine, en 1917, avait rendu un arrêt dans lequel elle avait
employé cette expression. N’ayant jamais suggéré un régime spécifique
qui s’appliquerait ne serait-ce qu’à une «baie historique» dont un seul
Etat serait riverain, ils n’ont à fortiori jamais soutenu que les règles ou
règlements établis pour mettre en place un tel régime dussent s’appliquer
a une baie entourée par trois Etats. Cela est vrai méme dans le cas
d’Oppenheim, qui n’a abordé la question de ce golfe que dans la troisième
édition de son ouvrage, publiée en 1920 (International Law, 3° éd., 1920,
p. 344, par. 192, note 4), s’y référant en tant qu’exception aux «golfes et
aux baies soumis à la juridiction non territoriale qui sont entourés par le
territoire de plus d’un Etat côtier ». Fauchille en 1925 (Traité de droit inter-
national public, t. 1, deuxième partie, 8° éd., 1925, p. 308; dans le Manuel de
droit international public de Bonfils publié sous la direction de Fauchille
(5° éd.) en 1908, le golfe de Fonseca n’était pas mentionné du tout); Jessup
en 1927 (The Law oj Territorial Waters and Maritime Jurisdiction, 1927,
p. 398); Wheaton en 1929 (Elements of International Law, 6° éd. anglaise,
1929, p. 365; dans sa cinquième édition anglaise, en 1916, le golfe de
Fonseca n’était mentionné nulle part); Gidel en 1934 (Le droit internatio-
nal public de la mer, t. III, 1934, p. 604); et d’autres encore ont tous suivi
Oppenheim. Les auteurs qui, après 1917, se sont référés au golfe de
Fonseca en tant que baie (au sens juridique) n’ont jamais donné de justifi-
cation quelconque à cette appellation hormis le fait que le golfe avait été
ainsi qualifié dans l’arrêt de 1917. Leurs affirmations n’ont donc, cumula-
tivement, guère de poids.

29. Certains des documents préparatoires élaborés par l'ONU en vue
de la première conférence des Nations Unies sur le droit de la mer, en
1958, mentionnaient également le golfe de Fonseca en tant que «baie
historique», encore que comme un cas unique de baie bordée par le terri-
toire de deux Etats ou plus. Dans le rapport intitulé « Baies historiques »
(A/CONF.13/1; conférence des Nations Unies sur le droit de la mer,
Documents officiels, vol. I, p. 1) élaboré par le Secrétariat de l'ONU en
1957, le golfe de Fonseca était le seul exemple donné dans la premiére
partie, section I («La pratique des Etats: quelques exemples de baies
historiques »), sous la sous-section B, « Baies dont les côtes appartiennent
à deux ou plusieurs Etats», mais les explications données dans ce docu-
ment n’allaient pas au-delà d’une simple référence à l’arrêt de 1917. Le
golfe de Fonseca a, de même, été cité à nouveau, seulement avec un renvoi

401
DIFFEREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 749

à l’arrêt de 1917, dans la deuxième partie, section I («Statut juridique des
eaux considérées comme baies historiques»), sous la sous-section B,
«Baies historiques dont les côtes appartiennent à deux ou plusieurs
Etats»!. Les auteurs de ces documents de l'Organisation des Nations
Unies semblent avcir accordé au golfe de Fonseca un traitement un peu
spécial sans néanmoins offrir de raisons suffisamment convaincantes, et
ils n’ont pas suggéré que les règles applicables à une « baie historique», si
tant était qu’il y en eût, dussent s’appliquer dans le cas particulier des
baïes dont plusieurs Etats étaient riverains. Bien que l’application de
l’expression «baie historique» ait été élargie à la situation tout à fait
unique du golfe de Fonseca, aucune règle n’a été suggérée pour les baies
dont plusieurs Etats étaient riverains en tant que telles. Cela n’est pas
surprenant, étant donné qu’une situation unique ne peut pas être régie par
les règles propres à une catégorie: elle exige l’application de principes
généraux.

30. De même, dans la présente affaire, les deux Parties et l’Etat interve-
nant n’ont qualifié le golfe de Fonseca de «baie historique» que parce
que c’était ainsi qu’il avait été appelé dans l’arrêt de 1917. Cependant, ils
n’ont jamais prouvé l'existence de règles établies qui s’appliqueraient à
une «baie historique» bordée par le territoire de deux Etats ou plus, ni
méme d’un concept de «baie historique» qui s’appliquerait a une telle
situation. Les trois Etats en question se sont simplement accordés à soute-
nir que, du fait de ses prétendus antécédents historiques ainsi que de ses
caractéristiques géographiques, certaines règles exceptionnelles du droit
international devraient être applicables au golfe de Fonseca. En dépit
de l’appellation commune «baie historique», les Etats en question ne
partagent pas une conception claire de la situation du golfe. Ils ont fait
montre d’un manque total d'accord ou même d’entente mutuelle quant
aux éléments qui pourraient constituer une «baie historique » et quant à
ce que recouvrait réellement le concept de « baie historique ». Chacun de
ces trois Etats a semblé ne baser l’image qu'il se fait lui-même de la situa-
tion que sur l’appellation «baie historique ».

31. La Chambre, dans sa définition du statut juridique des eaux du
golfe, semble accorder beaucoup de poids à l’arrêt rendu en 1917 par la
Cour de justice centraméricaine, arrêt que la Chambre

«doit prendre ... en considération comme décision antérieure perti-
nente d’une juridiction compétente et, pour reprendre les termes de
l’article 38 du Statut de la Cour, «comme moyen auxiliaire de déter-
mination des règles de droit» (arrêt, par. 403).

1 Le golfe de Fonseca est mentionné aussi dans un autre document de l'Organisation
des Nations Unies établi pour la première conférence des Nations Unies sur le droit de
la mer, « Brève étude géographique et hydrographique des baies et des estuaires dont les
côtes appartiennent à des Etats différents », par le capitaine de frégate R. H. Kennedy
(A/CONF.13/15; première conférence des Nations Unies sur le droit de la mer, Docu-
ments officiels, vol. I, p. 198), document qui n’appelle pas ici de commentaire.

402
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 750

La Chambre, se fondant simplement sur l’arrêt de 1917, déclare que
«[c]ette conclusion unanime selon laquelle le golfe de Fonseca est une
baie historique possédant le caractére d’une mer fermée ne pose mainte-
nant pas de probléme majeur» (par. 394) et décide que «le golfe est une
baie historique » (par. 432, 1). J’ai à peine besoin de répéter que, du point
de vue du développement des concepts juridiques de baie ou de baie
historique (comme expliqué dans la deuxième partie ci-dessus), le golfe
de Fonseca ne peut pas, au regard du droit de la mer, appartenir à la caté-
gorie d’une baie ou d’une baie historique, dont les eaux, du point de vue
de leur statut juridique, doivent être un tout constituant les «eaux inté-
rieures» d’un seul Etat riverain. De même, la décision de la Chambre
selon laquelle

«les eaux [du golfe]. continuent de l’être [soumises à la souveraineté
des trois Etats riverains, conjointement] ... mais à l’exclusion d’une
ceinture ... s'étendant sur une distance de 3 milles marins (1 lieue
marine) à partir du littoral de chacun des trois Etats, cette ceinture
étant soumise à la souveraineté exclusive de l'Etat riverain...» (arrêt,
par. 432, 1)

est manifestement incompatible avec la description de « baie historique »
que la Chambre donne du golfe, ladite description ne pouvant pas, à
fortiori, être utilisée pour fonder cette décision. Ce point sera développé
plus loin (voir le paragraphe 38 ci-après).

2. Réexamen de l'arrêt de 1917

32. Quelle a été la démarche suivie par la Cour de justice centraméri-
caine pour qualifier le golfe de Fonseca de « baie historique possédant les
caractéristiques d’une mer fermée » ? La Cour a simplement tiré sa conclu-
sion sur la base des réponses données par chacun de ses juges à certaines
questions préparées à l’avance, dont l’une se lisait comme suit:

« Neuviéme question — Compte tenu des conditions géographi-
ques et historiques, ainsi que de la situation, de l'étendue et de la
configuration du golfe de Fonseca, quel est le statut juridique inter-
national de ce golfe?»

Il est également indiqué dans l’arrêt de 1917 que «[lles juges ont répondu à
Punanimité qu’il s’agit d’une baie historique possédant les caractéris-
tiques d’une mer fermée ». On ne trouve dans l’arrêt de 1917 aucun motif,
autre que ces réponses des juges, qui pourrait justifier l'affirmation selon
laquelle le golfe de Fonseca était une «baie historique», concept guère
connu du droit international sauf dans le contexte d’un certain nombre
de baies (au sens géographique) dans lesquelles un seul Etat riverain
avait, pour une raison historique ou une autre, exercé son autorité même
au-delà de la portée du canon (comme la baie du Delaware, le chenal de
Bristol, etc.), et expression rarement employée avant la sentence rendue
en 1910 dans l'affaire des Pécheries des côtes septentrionales de l'Atlantique.

403
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 751

33. La Cour de justice centraméricaine n’a certainement pas démontré
pourquoi le concept de « baie historique », qui n’avait été appliqué précé-
demment qu’à certaines baies dont un seul Etat était riverain, devrait
s’appliquer en 1917 à la situation unique du golfe de Fonseca, entouré par
le territoire de plus d’un Etat. La Cour de justice centraméricaine semble
avoir mal interprété aussi bien la sentence rendue en 1910 par la Cour
permanente d'arbitrage, laquelle n’avait employé l'expression «baie
historique» que dans les cas de baies dont un seul Etat était riverain
mentionnés dans de nombreux documents historiques (comme indiqué
au paragraphe 28 ci-dessus), que l'opinion dissidente de M. Drago jointe à
ladite sentence, laquelle, sur ce point, ne s’écartait pas de la sentence elle-
même (Nations Unies, RSA, vol. XI, p. 203).

34. Le fait que les cing juges de la Cour de justice centraméricaine aient
été unanimes à reconnaître que le golfe de Fonseca constituait une «baie
historique» possédant les caractéristiques d’une mer fermée est-il pour
nous maintenant d’une quelconque utilité pour déterminer le statut juridi-
que positif de ce golfe ? Quel que soit le respect qui puisse être dû à l’arrêt
de 1917, il semble que la Chambre se soit imposée à elle-même des restric-
tions inutiles en s’abstenant d’analyser la teneur dudit arrêt d’un œil cri-
tique. Il aurait fallu tenir dûment compte des aspects ci-après de l’arrêt
de 1917. Premièrernent, l'arrêt a été rendu dans une affaire opposant
El Salvador et le Nicaragua seulement, affaire à laquelle le Honduras
n’était pas partie. Deuxièmement, cette Cour avait été constituée à la suite
d’un accord intervenu entre cinq Etats d'Amérique centrale, dont le
Honduras. Troisièmement, le Honduras avait précédemment soulevé une
objection à la procédure devant ladite Cour, faisant valoir qu’il n’avait pas
été invité à y participer. Quatrièmement, le Honduras lui-même avait
objecté à la décision, figurant dans l'arrêt de 1917, selon laquelle le golfe
de Fonseca constituait un condominium, concept qui, selon cet arrêt,
découlait logiquement de l’emploi de l’expression «baie historique».
Enfin, quoi qu’il er soit, le statut juridique des eaux du golfe en ce qui
concerne les trois Eiats riverains n’était pas nécessairement en cause dans
le différend spécifique soumis à la Cour centraméricaine. Ce sont là
autant de facteurs qu’il faudrait prendre en considération pour apprécier
l'affirmation selon laquelle le golfe de Fonseca constitue maintenant une
«baïe historique possédant les caractéristiques d’une mer fermée». A
l’époque, le fait le plus important était que l’idée de «baie historique =
condomimium » avait été introduite principalement pour étayer l’affir-
mation d’El Salvador selon laquelle la construction d’une base navale des
Etats-Unis en territoire nicaraguayen, en face du golfe, ne devrait pas être
autorisée.

IV. LE STATUT JURIDIQUE DES EAUX DU GOLFE DE FONSECA TEL QU’IL A ETE
INTERPRETE À TORT DANS L’ARRET DE 1917 ET DANS LE PRÉSENT ARRÊT

35. Dans son arrêt de 1917, la Cour centraméricaine a suggéré que les
eaux en deca de la ligne de fermeture du golfe, qui constituait « une baie

404
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 752

historique possédant les caractéristiques d’une mer fermée», étaient
soumises à un condominium créé par le fait que les trois Etats riverains
avaient hérité conjointement d’une zone qui avait constitué un tout
pendant l'intégralité de son histoire avant la succession, en 1821, et,
n'étant ni mer territoriale, ni eaux intérieures, avait fait l’objet soit de la
copropriété, soit d’un condominium desdits Etats en 1821. Toutefois, il
importe de noter que, dans cet arrêt, la ceinture d’une lieue marine de large
serait exclue de ce régime, les eaux de cette ceinture étant ainsi divisées
entre les trois Etats riverains respectifs. Concrètement, pour reprendre les
termes suggérés par la Cour de justice centraméricaine,

«la présente cour est parvenue à la conclusion que le golfe de
Fonseca appartient à la catégorie des baies historiques et possède les
Caractéristiques d’une mer fermée»

et

«[I]a cour ayant reconnu au golfe de Fonseca le statut juridique de
baie historique possédant les caractères d’une mer fermée, les trois
pays riverains, le Honduras, le Nicaragua et El Salvador, ont été
reconnus en conséquence comme copropriétaires de ses eaux, à
l'exception des eaux comprises à moins d’une lieue marine du litto-
ral, qui sont la propriété exclusive de chacun d’eux...»

De même, le présent: arrêt conclut que «les eaux du golfe, hormis les cein-
tures maritimes de 3 milles, sont des eaux historiques et sont soumises à la
souveraineté conjointe des trois Etats riverains » (par. 404). L’arrét consi-
dère également les eaux du golfe comme «soumises au condominium ou à
la copropriété » (par. 412). C’est ainsi que la Chambre décide que

«le golfe de Fonseca est une baie historique dont les eaux, sujettes
jusqu'en 1821 au seul contrôle de l’Espagne et de 1821 à 1839 de la
République fédérale d'Amérique centrale, ont ensuite été, par voie
de succession, soumises à la souveraineté [des trois Etats riverains]
conjointement, et continuent de l’être … mais à l’exclusion d’une
ceinture … s'étendant sur une distance de 3 milles (1 lieue marine) à
partir du littoral de chacun des trois Etats, cette ceinture étant sou-
mise à la souveraineté exclusive de l'Etat riverain, ...» (par. 432, 1).

36. Cette décision de la Chambre que je viens de citer (ainsi que celle
figurant dans l’arrêt de 1917) est, de tout l’arrêt, la partie que j’ai le plus de
mal à comprendre. La Chambre suggère-t-elle que le golfe de Fonseca
— en tant que baie historique dont El Salvador, le Honduras et le Nicara-
gua sont censés avoir hérité en 1821 ou 1839 de l’ Espagne ou de la Répu-
blique fédérale d'Amérique centrale sous forme de condominium sans
aucune division entre eux — est maintenant composé du secteur central
(minime) des eaux, qui demeure soumis à la souveraineté conjointe des
trois Etats, tandis qu’une ceinture littorale de 3 milles tout le long du litto-
ral du golfe (et occupant en fait la majeure partie du golfe) est répartie
individuellement entre chacun d’entre eux ?

405
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 753

37. La topographie et l’histoire confirment qu'avant 1821 le golfe de
Fonseca était entouré par le territoire de Espagne, en tant qu’Etat
unique, puis, jusqu’en 1839, de la République fédérale d'Amérique cen-
trale. L'Espagne, et ensuite la République fédérale d’ Amérique centrale,
auraient pu exercer une certaine autorité et un certain contrôle dans les
eaux du golfe au large des côtes. Néanmoins, rien ne permet de croire
qu'avant 1821 ou 1839 l'Espagne ou la République fédérale d’ Amérique
centrale ait exercé un contrôle quelconque sur les zones maritimes du
golfe situées au-delà de la distance traditionnellement acceptée, détermi-
née par la portée du canon. Aussi bien Parrét de 1917 que le présent arrêt
reposent sur l’hypothèse non avouée que la zone maritime en question,
avant 1821 ou 1839, était non seulement une «zone unique et indi-
vise» mais aussi intégralement (en tant que baie) située à l’intérieur de la
juridiction territoriale d’un seul Etat riverain. L’un et l’autre méconnais-
sent le fait essentiel qu’en 1821 ou 1839 il n'existait aucun concept de baie
définie en tant qu’ersemble d’eaux constituant un tout du point de vue de
ses caractéristiques zéographiques ou du régime juridique applicable.

38. Une autre thèse implicite dans l'arrêt de 1917 et dans le présent
arrêt, qui s'inspire beaucoup du premier, est — pour reprendre les termes
de la Chambre — qu’«il n’y a apparemment aucune raison, en principe,
pour qu’une succession ne crée pas une souveraineté commune dans les
cas où une zone maritime unique et indivise est transmise à deux ou
plusieurs nouveaux Etats» (arrêt, par. 399). Cela conduit à se poser la
question suivante: si ’hypothése d’un statut unitaire qui se serait appliqué
à l’ensemble des eaux du golfe avait été correcte en 1821 ou en 1839, pour-
quoi l’arrêt de 1917 et le présent arrêt n’auraient-ils pas préféré l’interpré-
tation beaucoup plus naturelle selon laquelle une fois que le territoire sur
lequel un seul Etat, l'Espagne, puis la République fédérale d'Amérique
centrale, exerçait une souveraineté avait été divisé en cinq Etats lors de
leur indépendance, l’autorité et le contrôle sur les eaux situées au large des
côtes, lesquelles avaient toujours été considérées comme relevant du terri-
toire terrestre, auraient pu être divisés de la même façon et attribués aux
territoires divisés de ces Etats nouvellement indépendants, les trois Etats
riverains — El Salvador, le Honduras et le Nicaragua — ayant chacun
hérité de l’autorité et du contrôle sur leurs eaux respectives au large de
leur propre territoire terrestre dans le golfe de Fonseca? En fait, l’arrêt de
1917 lui-même avait reconnu que les «eaux comprises à moins d'une lieue
marine ... [étaient alors] la propriété exclusive de chacun d’eux [les trois
Etats riverains]» (les italiques sont de moi) et le présent arrêt reconnaît

«une ceinture, telle qu’actuellement établie, s'étendant sur une
distance de 3 milles (1 lieue marine) à partir du littoral de chacun des
trois Etats, cette ceinture étant soumise à la souveraineté exclusive de
l'Etat riverain » (par. 432, 1).

39. La Cour de justice centraméricaine semble s’être contredite en
suggérant à la fois le concept de «zone maritime unique et indivise [étant
passée] à deux ou plusieurs nouveaux Etats, [ce qui avait créé] une souve-

406
DIFFEREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 754

raineté conjointe » et celui d’« eaux comprises à moins d’une lieue marine
du littoral, qui sont la propriété exclusive de chacun [des Etats riverains] ».
Il me semble que l'arrêt de 1917 était basé sur une illusion locale quant aux
antécédents historiques, aussi bien juridiques que factuels et, si je peux
me permettre d’ajouter mon avis, le présent arrêt perpétue une erreur
en s’en remettant à l’arrêt de 1917 et en proposant parallèlement le con-
cept d’«eaux du golfe … soumises à la souveraineté de la République
d’El Salvador, de la République du Honduras et de la République du
Nicaragua conjointement » et de «ceinture, telle qu’actuellement établie,
s'étendant sur une distance de 3 milles (1 lieue marine) à partir du littoral
de chacun des trois Etats, cette ceinture étant soumise à la souveraineté
exclusive de l'Etat riverain » (arrêt, par. 432, 1).

40. Je poursuis ma question: quel est le statut juridique des eaux que
l'arrêt décrit comme suit: «la ceinture maritime, dans une baie dont
plusieurs Etats étaient riverains » (par. 392), « ceintures maritimes de juri-
diction exclusive de 3 milles» (par. 393), «ceintures maritimes littorales
soumises à la souveraineté unique de chacun d’eux [les Etats rive-
rains] mais avec des droits réciproques de passage inoffensif » (par. 412),
«la ceinture de 3 milles de juridiction exclusive et absolue appartenant à
chacun des Etats le long de son littoral» (par. 413), «ceinture maritime
littorale de juridiction exclusive de 3 milles à l’intérieur du golfe»
(par. 415), «ceintures maritimes littorales d’une lieue marine le long des
côtes du golfe » (par. 416), «ceintures maritimes littorales à l’intérieur ...
ne [constituant] … pas une mer territoriale au sens du droit moderne»
(ibid.), «eaux intérieures de l’Etat côtier qui ne sont pas soumises à la
souveraineté conjointe bien qu'elles restent sujettes … à des droits de
passage inoffensif» (ibid.), «ceintures maritimes littorales exclusives à
l'intérieur du golfe … limitées à une largeur de 3 milles» (par. 418), «eaux
intérieures soumises à une souveraineté unique exclusive» (ibid.)? Après
tout, que recouvre la ceinture littorale de 3 milles selon la conception de
l'arrêt? Je crois tout simplement qu’en appliquant des concepts aussi
inhabituels, la Charnbre introduit une confusion dans le droit de la mer.

41. En ce qui concerne le concept de condominium (ou de copropriété)
ou de souveraineté conjointe que la Cour de justice centraméricaine et la
Chambre ont employé pour définir les eaux du golfe de Fonseca à l’exclu-
sion de la ceinture littorale de 3 milles (et non de l’ensemble du golfe), il
convient de noter que le Honduras lui-même nie que le golfe constitue un
condominium des trois Etats riverains que sont le Honduras, El Salvador
et le Nicaragua, et fait valoir l'absence d’accord entre les Etats intéressés.
Je conviens qu’un condominium peut être créé par le consentement des
Etats intéressés en ce qui concerne la zone sur laquelle lesdits Etats
auraient initialement pu avoir des droits. Je ne veux pas dire qu’en règle
générale le concept de condominium ne pourrait pas être applicable dans
des secteurs maritimes. Le présent arrêt se réfère au cas de la baie du
Figuier, où il existe depuis 1879 une zone de condominium relevant
conjointement de la France et de l’Espagne (arrêt, par. 401). Néanmoins,
ce précédent ne permet pas de justifier l’octroi d’un statut de condomi-

407
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 755

nium au golfe de Fonseca, à propos duquel il n’y a jamais eu d’accord
entre les Etats intéressés. Les motifs qui ont conduit à retenir la solution en
question dans la baie du Figuier étaient que la France et l'Espagne avaient
décidé de maintenir une petite partie de cette baie (qui est elle-même si
petite, son ouverture n’ayant environ que 3000 mètres, qu’elle aurait pu,
par simple application du critère de distance, être sous la juridiction de
Pun ou l’autre Etat) sous leur administration conjointe en vue d’utiliser en
commun les mouillages se trouvant dans la rade (déclaration pour la déli-
mitation de la juridiction de la France et de l'Espagne dans les eaux de la
baie du Figuier, 1879, ministère des affaires étrangères, Traités et conven-
tions entre la France et les puissances étrangères, tome deuxième, 1919,
p. 141); la question d’un titre distinct a donc cédé le pas à des considéra-
tions pratiques. Il est tout à fait évident que, dans la présente affaire, ce
sont d’autres considérations qui prévalent.

42. Je dois souligner aussi, en l’occurrence, qu’alors même que l’arrêt
de 1917 n’a pas utilisé cette expression, la Chambre est la seule à essayer
d’invoquer le concept d’« eaux historiques » pour définir les eaux du golfe
de Fonseca. Je dois avouer que je vois très difficilement si la Chambre,
lorsqu'elle parle d’« eaux historiques », a à l’esprit l’ensemble de la zone
du golfe ou la partie centrale (minime) du golfe à l’exclusion de la « cein-
ture littorale de 3 milles ». La Chambre affirme que: «[le golfe de Fonseca
est] une baie historique dont les eaux sont, en conséquence, des eaux
historiques » (arrêt, par. 383), que «[c]e qui pose un problème ... c’est la
nature précise de la souveraineté dont trois Etats riverains jouissent dans
ces eaux historiques » (par. 395), que «[lja décision de 1917 concernant le
statut juridique des eaux du golfe de Fonseca était ... essentiellement que
ces eaux historiques étaient à l’époque une «copropriété » (condominio)
des trois Etats riverains » (par. 398), que «la zone maritime en question
était depuis longtemps constituée par des eaux historiques dépendant de
la souveraineté d’un seul Etat» (par. 401) et que «les eaux du golfe,
hormis les ceintures maritimes de 3 milles, sont des eaux historiques et
sont soumises à la souveraineté conjointe des trois Etats » (par. 404). La
Chambre paraît simplement aggraver la confusion par sa conception erro-
née de ce que constituent des «eaux historiques ».

43. L'arrêt rendu en 1951 dans l’affaire des Pécheries a défini les «eaux
historiques» comme étant des «eaux que l’on traite comme des eaux
intérieures, alors qu’en l’absence d’un titre historique elles n’auraient pas
ce caractère» (C.I.J. Recueil 1951, p. 130). En fait, les eaux se trouvant
dans la situation de celles qui étaient en litige dans l’affaire de 1951 sont
désormais incluses dans les «eaux intérieures» par l'application du
nouveau concept de lignes de base droites consacré dans les conventions
de 1958 et de 1982, de sorte que leurs antécédents «historiques» sont
devenus une référence superflue. De méme, la qualification de «baie
historique » aurait pu se justifier par le fait que les eaux du golfe avaient le
statut d’«eaux historiques», mais, comme je l’ai dit ci-dessus, le rôle
nouveau joué par la ligne de fermeture de 24 milles a maintenant trans-
formé en baies ordinaires la plupart des baies considérées comme «baies

408
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 756

historiques», comme la baie du Delaware, la baie de Chesapeake, le
chenal de Bristol ou la baie de Conception. En outre, certaines «eaux
historiques » se trouvant dans une situation passablement différente ont
fait l’objet d’une évolution parallèle. C’est ainsi qu’au cours de la prépara-
tion de la troisième conférence des Nations Unies sur le droit de la mer le
représentant des Philippines a présenté un projet d’article concernant les
«eaux historiques » qui stipulait que «les droits ou les titres historiques
acquis par un Etat dans un secteur maritime adjacent à ses côtes sont
reconnus et sauvegardés» (A/AC.138/SC.II/L.46), ainsi qu’un autre
projet d’article sur la «largeur de la mer territoriale» qui prévoyait que
«la limite maximum [de la mer territoriale] ne s’applique pas aux eaux
historiques considérées par un Etat comme faisant partie de sa mer
territoriale» (A/CONF.138/SC.II/L.47/Rev.1). Ces propositions des
Philippines ne sont réapparues dans aucun des textes qui ont ultérieure-
ment été soumis à la troisième conférence des Nations Unies sur le droit
de la mer. En fait, les eaux que les Philippines avaient l’intention de
revendiquer pour des motifs de droits ou de titres historiques auraient
été incorporées à la zone de juridiction de l'Etat côtier par application
du nouveau concept d’« eaux archipélagiques » prévu par la convention
de 1982, qui auraient un statut sui generis semblable à celui de la mer
territoriale mais non, toutefois, à celui des eaux intérieures |. Autrement
dit, le concept d’« eaux historiques » a perdu toute pertinence dans le cas
des Philippines par suite de l’acceptation du nouveau concept d’eaux
archipélagiques.

44, En résumé, le concept d’« eaux historiques » est devenu pratique-
ment une redondance, et c’est peut-être pourquoi il ne figure ni dans la
convention de 1958 ni dans celle de 1982. En fait, il ne s’agit pas tant
d’un concept que d'une description qui reflète le titre historique sur la
base duquel un statut particulier a été revendiqué pour certaines eaux.
C’est ainsi que dans l’affaire des Pécheries, en 1951, la revendication sur
des «eaux historiques» a servi à justifier un statut d’eaux intérieures,
qu’ensuite la revendication du statut d’« eaux historiques » pour les eaux
d’une baie aurait pu justifier un concept de «baie historique» dont les
eaux constituent des «eaux intérieures » et que troisièmement, dans un
autre cas, c’est-à-dire dans celui des Philippines, il a été utilisé pour justi-
fier seulement le statut de mer territoriale découlant de l’apparition d’un
nouveau concept sui generis d'eaux archipélagiques. Il s’ensuit par consé-
quent que les «eaux historiques» n’ont pas de statut juridique spécial
différent des catégories reconnues de longue date, c’est-à-dire soit des
eaux intérieures, soit de la mer territoriale (ou des eaux archipélagiques
récemment reconnues): autrement dit, les «eaux historiques » en tant que
telles n’existaient pas et n’existent toujours pas comme institution indé-
pendante au regard du droit de la mer. Je dois ajouter cette explication car

| La référence faite aux «eaux archipélagiques intérieures» dans le présent arrêt
(par. 393) risque donc d’induire en erreur.

409
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 757

le présent arrêt me semble avoir méconnu les conséquences essentielles de
cette terminologie, particulièrement lorsque je relève dans l’arrêt la
présomption que comme «il s’agit d’une baie historique … [ses] eaux sont,
en conséquence, des eaux historiques » (arrêt, par. 383; les italiques sont de
moi).

V. LE STATUT JURIDIQUE RÉEL DES EAUX DU GOLFE DE FONSECA:
LES EAUX DU GOLFE DE FONSECA SE COMPOSENT DES MERS TERRITORIALES
DE CHACUN DES ETATS RIVERAINS

45. Depuis que le concept assez vague d’eaux territoriales ou de cein-
ture littorale a vu le jour, au XIX® siècle, les trois Etats riverains du golfe
de Fonseca ont en principe maintenu à 1 lieue marine (3 milles) la limite
de leurs mers territoriales et rien ne permet de penser que leurs revendica-
tions concernant des mers territoriales dans le golfe différaient de leurs
revendications correspondantes ailleurs. En outre, les trois Etats riverains
semblent avoir exercé certains pouvoirs de police à des fins d’inspection
au-delà de leurs mers territoriales respectives de 1 lieue de largeur. Dans
son code civil de 1860, El Salvador a stipulé que ces pouvoirs de police
s’exerceraient non seulement dans sa mer territoriale de 1 lieue marine de
large, mais aussi, au-delà de la mer territoriale, jusqu’à une distance de
4 lieues marines de la côte (UN Legislative Series, vol. I; ST/LEG/
SER.B/1, p. 71). Cette prétention a été reprise dans la loi de 1933 relative
à la navigation et à la juridiction maritime (ibid. voir également le
volume VI; ST/LEG/SER.B/6, p. 126). Le Honduras a lui aussi revendi-
qué, dans son code civil de 1906 (ibid.; ST/LEG/SER.B/1, p. 71),
outre une mer territoriale de | lieue, une ceinture de 4 lieues de large
pour l'exercice de ses pouvoirs de police. Le Nicaragua a apparemment
adopté ja même position. Une telle compétence de la part de l’ Etat côtier
est généralement acceptée depuis la première guerre mondiale, parti-
culièrement dans le cadre du nouveau régime de zone contigué dont les
Etats-Unis ont été les initiateurs dans les traités bilatéraux qu’ils ont
conclus avec un certain nombre d’Etats. Cela étant, aucun Etat n’a jamais
élevé d’objections auprès des trois Etats riverains contre leurs préten-
tions accrues touchant l'exercice de pouvoirs de police au-delà de la
mer territoriale.

46. Indépendamment de ces revendications territoriales sur les eaux
du golfe, les Etats riverains auraient pu, au début du XX¢ siècle, être unis
pour considérer que la petite surface de mer que représentaient les eaux
du golfe, qui aurait en tout état de cause été couverte par leurs mers territo-
riales et leurs zones de police respectives, ne resterait pas ouverte à une
libre utilisation par des Etats tiers. Cela n’aurait pas été surprenant si le
golfe de Fonseca avait présenté politiquement un intérêt commun pour les
trois Etats riverains, ce qui aurait écarté toute utilisation ou participation
jugée indésirable de la part d’autres Etats, ou si leur attitude en 1917 avait
témoigné d’une conviction commune que la doctrine de la liberté des

410
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 758

mers qui prévalait alors ne s’appliquait pas aux eaux du golfe de Fonseca.
Mais aucune preuve n’a été apportée que ces Etats aient effectivement
exprimé le désir d’une telle exclusion ou fait valoir une prétention à des
droits historiques correspondants, conjointement, et aient ainsi proposé
pour le golfe un régime sui generis. C’est cependant une motivation tacite
à cet effet qui a, à l’époque, conduit El Salvador à soulever une objection à
l’établissement d’une base navale des Etats-Unis en territoire nicara-
guayen et qui a aussi poussé la Cour de justice centraméricaine à
appeler le golfe de Fonseca «baie historique» et à consacrer l’idée d’une
propriété commune d’eaux non territoriales. C’est aussi ce qui a conduit
les trois Etats riverains, dans la présente affaire, à qualifier ce golfe, à
l'unisson, de «baie historique» alors même que, comme je l’ai déjà dit,
c’est à tort que cette expression a été utilisée pour décrire le golfe de
Fonseca.

47. Qu’une délimitation précise de la mer territoriale et/ou de la zone
dans laquelle des pouvoirs de police seraient exercés ait ou non été néces-
saire à un moment donné à des fins pratiques, il ne fait aucun doute que
ces eaux du golfe auraient légitimement pu être divisées par des lignes de
délimitation et, en fait, une ligne de délimitation a été adoptée en 1900 par
une commission mixte créée par le Nicaragua et le Honduras. Il s’agit
d’une ligne qui s’étend sur une longueur d’environ 20 milles marins
jusqu’à un point central du golfe équidistant des côtes du Honduras
(El Tigre) et du Nicaragua, elles-mêmes distantes l’une de l’autre de plus
de 10 milles. On ne sait pas si le Gouvernement du Honduras ou le
Gouvernement du Nicaragua avaient alors une idée claire du statut des
eaux qu'ils divisaient. Cependant, le Honduras aurait certainement pu
procéder au même exercice de tracé d’une limite par rapport à El Salva-
dor, bien que cela eût été plus difficile dans la pratique en raison de la
présence d’iles éparses dans la partie occidentale du golfe.

48. Les Etats latiro-américains ayant revendiqué, après la guerre, une
mer territoriale de 12 milles et une mer territoriale de 12 milles ayant été
universellement acceptée dans le cadre du nouveau régime du droit de la
mer, le golfe de Foriseca doit maintenant être considéré comme totale-
ment couvert par les mers territoriales des trois Etats riverains. De plus,
on ne saurait contester que le secteur précédemment revendiqué par
chacun de ces Etats pour l’exercice de ses pouvoirs de police a été totale-
ment absorbé par l'extension a 12 milles des mers territoriales dans le
golfe. en conclus donc que les eaux qui se trouvent dans le golfe de
Fonseca se composent maintenant des mers territoriales des trois Etats
riverains, sans laisser aucun espace maritime au-delà d’une distance de
12 milles à partir d’un point quelconque du littoral. Tel est, à mon avis, le
statut juridique de ces eaux.

49. Pour ce qui est d’une décision plus spécifique, la Chambre n’est pas
en mesure de procéder à une délimitation quelconque de la mer territo-
riale de ces trois Etats riverains dans le golfe (arrêt, par. 432, 2). Néan-
moins, on ne saurait passer sous silence l’article 15 de la convention des
Nations Unies de 1982, qui se lit comme suit:

411
DIFFÉREND (EL SALVADOR/ HONDURAS) (OP. DISS. ODA) 759

« Lorsque les côtes de deux Etats sont adjacentes ou se font face, ni
l’un ni l’autre de ces Etats n’est en droit, sauf accord contraire entre
eux, d'étendre sa mer territoriale au-delà de la ligne médiane dont
tous les points sont équidistants des points les plus proches des lignes
de base à partir desquelles est mesurée la largeur de la mer territo-
riale de chacun des deux Etats. Cette disposition ne s’applique
cependant pas dans le cas où, en raison de l’existence de titres histori-
ques ou d’autres circonstances spéciales, il est nécessaire de délimiter
autrement la mer territoriale des deux Etats. »

Autrement dit, la méthode de l’équidistance est la règle pour délimiter la
mer territoriale d’Etats voisins dont les côtes sont adjacentes ou se font
face, et la configuration de la côte en tant que ligne de base est importante
pour mesurer la largeur de la mer territoriale. Je ne sache pas qu’El Salva-
dor ou le Honduras ait invoqué l’existence d’un titre historique ou d’une
autre circonstance spéciale qui justifierait de s’écarter de quelque façon
de l’application de la règle générale de la «ligne d’équidistance ». Dans le
cas particulier du golfe de Fonseca, les points terminaux des frontières
terrestres entre El Salvador et fe Honduras et entre le Honduras et le Nica-
ragua revétent une importance capitale pour la délimitation des mers
territoriales respectives. La Chambre a déterminé que le point terminal de
la frontiére entre El Salvador et le Honduras se trouve au nord-ouest des
îles Ramaditas, à l’ernbouchure du Goascoran. En outre, la souveraineté
sur les îles situées dans le golfe est l’un des facteurs à prendre en considé-
ration, et la Chambre a déterminé que les îles de Meanguera et Meangue-
rita relèvent de la souveraineté d’El Salvador.

50. Il semble être clair, du point de vue géographique, que le Honduras,
pris en sandwich dans le golfe entre El Salvador et le Nicaragua, ne peut
pas revendiquer une mer territoriale au-delà du point où, quelque part
dans le golfe, se rencontrent les mers territoriales respectives des trois
Etats riverains, dont l'étendue peut fort bien être déterminée, si besoin est,
par accord entre eux ou par tout autre moyen qu'ils pourront juger appro-
prié. Je tiens à souligner à ce propos que si la délimitation de la zone
économique exclusive et du plateau continental entre les Etats voisins doit
être effectuée «afin d’aboutir à une solution équitable » (articles 74 et 83
de la convention des Nations Unies de 1982), application de la méthode
de l’équidistance demeure la règle pour la délimitation de la mer territo-
riale.

VI. LES DROITS DU HONDURAS À L'INTÉRIEUR ET À L’EXTÉRIEUR
DU GOLFE DE FONSECA

i) À l’intérieur du golfe

51. On ne peut pas méconnaitre le fait que le Honduras, dont le titre
territorial sur les eaux du golfe se trouve enfermé à l’intérieur du golfe

412
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 760

lui-même, a toujours joui du droit de passage inoffensif à travers la mer
territoriale traditionnelle de 3 milles et que ce droit lui sera certainement
garanti aussi à travers les mers territoriales maintenant élargies des deux
autres Etats riverains — El Salvador et le Nicaragua — qui se rencontrent
à l’intérieur du golfe. La Chambre, en définissant le statut juridique des
eaux du golfe, semble avoir été motivée par la préoccupation du passage
des navires, qu'ils battent pavillon hondurien ou pavillon d’autres Etats
étrangers, à destination et en provenance de l’océan Pacifique, mais le
droit de passage inoffensif est, en tout état de cause, protégé par le droit
international même dans la mer territoriale d’un Etat quel qu’il soit.

52. Il me faut ajouter, de surcroît, que les trois Etats riverains ayant fait
preuve de beaucoup de compréhension mutuelle dans leur façon de
concevoir l’intérêt commun découlant pour eux de leur situation géogra-
phique autour du golfe, il peut être possible (en vertu d’un concept
nouveau consacré dans la convention des Nations Unies de 1982) pour les
Parties, en tant qu’« Etats riverains d’une mer fermée ou semi-fermée »,
d’accepter leur obligation de «coopérer entre [elles] dans l’exercice des
droits et l’exécution des obligations qui sont les leurs en vertu de la
convention», comme prévu dans la partie IX de la convention des
Nations Unies sur le droit de la mer de 1982, intitulée « Mers fermées ou
semi-fermées » (art. 123).

ii) À l'extérieur du golfe

53. Je crois avoir suffisamment démontré les raisons pour lesquelles je
ne peux pas m’associer à la conclusion à laquelle parvient le présent arrêt
selon laquelle, vu qu’un condominium de trois Etats s’étend jusqu’à la
ligne de fermeture du golfe, le Honduras, du fait qu’il est l’un des trois,
peut revendiquer une zone économique exclusive et un plateau continen-
tal en dehors du golfe. Une telle conclusion n’est guère défendable à la
lumière d’une quelconque règle, traditionnelle ou contemporaine, du
droit de la mer. En raison de sa situation géographique, le Honduras ne
peut pas, dans les secteurs maritimes se trouvant en dehors du golfe au
large du littoral du Pacifique, invoquer un titre territorial quelconque
pour revendiquer une mer territoriale, un plateau continental ou une zone
économique exclusive. Il s’agit là d’une réalité géographique que —
s’il m’est permis d'emprunter les termes employés par la Cour dans les
affaires du Plateau continental de la mer du Nord — il «n’est jamais ques-
tion de refaire … entièrement » (C.J. Recueil 1969, p. 49, par. 91).

54. Evidemment, somme je l’ai déjà dit, le concept incontesté de
passage inoffensif à travers les eaux territoriales des deux Etats voisins,
tant à l’intérieur qu’à l’extérieur du golfe, garantit pleinement au Hondu-
ras l’accès à la haute mer de l’océan Pacifique, en dehors du golfe de
Fonseca.

55. Le concept de plateau continental et de zone économique exclusive
a récemment été développé de façon à étendre la juridiction de l’Etat
côtier à de vastes secteurs maritimes qui étaient traditionnellement consi-

413
DIFFÉRENL (EL SALVADOR/HONDURAS) (OP. DISS. ODA) 761

dérés comme faisant partie de la haute mer. Ainsi, les intérêts de l'Etat
côtier ont été renforcés et élargis — même si c’est aux dépens des intérêts
généraux et communs dont la communauté internationale doit pouvoir
jouir en haute mer -— et les intérêts de caractère général que peut faire
valoir la communauté internationale en haute mer se trouvent maintenant
réduits (bien que les intérêts des Etats non côtiers en matière de navigation
demeurent intacts dans ces secteurs élargis). En contrepartie de ce sacri-
fice, les Etats sans littoral et les Etats géographiquement désavantagés se
voieni garantir, conformément à la convention des Nations Unies sur le
droit de la mer de 1982:

«le droit de participer, selon une formule équitable, à l'exploitation
d’une part appropriée du reliquat des ressources biologiques des
zones économiques exclusives des Etats côtiers de la même région ou
sous-région » (art. 69, par. I, et art. 70, par. 1).

L’expression « Etats géographiquement désavantagés » s’entend notam-
ment:

«des Etats côtiers, y compris les Etats riverains d’une mer fermée ou
semi-fermée, que leur situation géographique rend tributaires de
l'exploitation des ressources biologiques des zones économiques
exclusives d’autres Etats de la sous-région ou région pour un appro-
visionnement suffisant en poisson destiné à l'alimentation de leur
population ou d’une partie de leur population, ainsi que des Etats
côtiers qui ne peuvent prétendre à une zone économique exclusive
propre» (art. 70, par. 2).

Ce nouveau concept de « droit de pêche » dans la zone économique exclu-
sive de l’Etat voisin a été introduit dans le nouveau régime des mers pour
donner une compensation aux Etats géographiquement désavantagés qui
auraient autrement pu pâtir des conséquences de l'élargissement de la
juridiction côtière des Etats voisins géographiquement mieux placés. Je
m’abstiendrai, à ce stade, d’adopter une position quelconque au sujet de
la question de savoir si, vu qu’il a un long littoral sur!’ Atlantique, ce qui lui
permet de revendiquer sa propre zone économique exclusive dans cette
région, la situation cu Honduras correspond à la définition des « Etats
géographiquement désavantagés », ce qui lui permettrait de revendiquer
dans l’océan Pacifique les droits que reconnaît aux « Etats géographique-
ment désavantagés » la convention des Nations Unies de 1982. Je me
bornerai à dire que l’on ne peut pas exclure la possibilité pour le Hon-
duras de revendiquer ou de se voir accorder un tel droit dans les zones
économiques exclusives dans le Pacifique des deux Etats qui sont ses
voisins.

(Signé) Shigeru ODA.

414
